Title: From George Washington to Thomas Sim Lee, 29 October 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir,
                     Camp near York 29 Octo. 1781
                  
                  During the operations against York, Capt. Thomas Shilds was sent to the Eastern shore of Maryland in order to procure plank for the artillery and engineering departments.  The exigency was so pressing, that he was directed to spare no measures for procuring it.  Part of it he obtained by contract, and the remainder, 13,546 feet of inch pine plank, he was under a necessity of taking by impress.  It was the property of Wm Adams Esqr. of Somerset County, who has since commenced an action against Capt. Shilds, in consequence of which he is much embarrassed.  I have therefore to request the favor of your Excellency to take such steps as you shall think most fit for the relief of Capt. Shilds, he having acted only, in conformity to his instructions.  I have the honor to be Your Excellency’s most obedt servt.
               